Citation Nr: 0201797	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  98-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date, prior to June 24, 1999, for 
an initial 50 percent disability rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to July 1961.

This matter is on appeal to the Board of Veterans' Appeals 
from the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.

The Board notes that the M&ROC in September 2001 informed the 
veteran that he had not filed a timely substantive appeal 
from its denial of an earlier effective date for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).  The record shows that he 
has not as yet filed a notice of disagreement with that 
determination.  The M&ROC letter in September 2001 directed 
him to an enclosed explanation of his appeal rights.  The 
matter was not mentioned at the October 2001 Board hearing or 
in the representative's correspondence to the M&ROC earlier 
in October 2001.


FINDINGS OF FACT

1.  The veteran's PTSD symptoms prior to October 16, 1997, 
principally anxiety, irritability and mild depression, 
combined to produce no more than definite impairment or no 
more than occasional and intermittent impairment in 
occupational or social functioning; his working ability was 
compromised principally by orthopedic and pulmonary 
disorders. 

2.  The veteran's PTSD from October 16, 1997, is 
characterized principally by impairment in concentration, 
irritability, anxiety and depression that combined results in 
occupational and social impairment moderate to serious, with 
reduced reliability and difficulty in establishing and 
maintaining effective work and social relationships.


3.  The criteria for evaluating PTSD effective November 7, 
1996 are found to be more favorable based on a facial 
comparison.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in 
excess of 30 percent prior to October 16, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400, 4.7, 4.130, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996) and as amended at 
38 C.F.R. § 4.130 (effective November 7, 1996); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

2.  The criteria for an effective date, for an initial 
disability rating for PTSD of 50 percent retroactive to 
October 16, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.7, 
4.130; Diagnostic Code 9411 (effective November 7, 1996); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The M&ROC received the veteran's initial claim for service 
connection of PTSD on April 18, 1994.  Therein he mentioned 
receiving Social Security Administration (SSA) disability 
benefits on account of service-connected disabilities.  Since 
1982 he had been rated noncompensable for residuals of a 
fracture of the right tibia and fibula.




The M&ROC obtained extensive medical records that SSA 
considered in its favorable decision in 1993.  They did not 
mention PTSD and it was not among impairments cited or 
mentioned to support the SSA decision that was based on 
orthopedic and pulmonary disorders.  Contemporaneous VA 
medical records included a psychiatry evaluation in 1995 for 
PTSD that showed the diagnosis of presumptive PTSD.  

As for PTSD symptomatology, the examiner noted the veteran 
was very apprehensive about driving with people, was 
hypervigilant, and had nightmares that included car wrecks 
and head-on collisions.  He was described as cooperative and 
coherent, somewhat nervous, and oriented to person, place and 
time.  He had some trouble with calculations, suppressed 
insight and no understanding of his inappropriate anger.  He 
showed somewhat impaired judgment around emotional issues.  
The examiner noted he had not had any treatment and had not 
sought help.  The examiner reported in the multiaxial 
diagnosis, in essence, that he had PTSD symptomatology, 
apprehension and nightmares once or twice a week, possibly 
some irritability, and that his functioning relative to PTSD 
was in the 70's (Axis V, Global Assessment of Functioning 
(GAF)).  

The veteran appealed the September 1995 rating decision 
wherein the M&ROC denied service connection for PTSD.  The 
M&ROC received additional VA clinical records from mid 1996 
that mentioned post-traumatic stress with depression and 
anxiety and noted mild anxiety.  In mid 1997 PTSD was 
mentioned with complaints of anxiety, insomnia and depression 
that the examiner characterized as mild.  The veteran was 
described as alert and oriented in three spheres with no 
irritability. 

His hearing testimony in 1997, directed to PTSD problems, 
recalled an automobile accident during military service and 
nightmares, flashbacks that were worse now, anger control 
problems, and regular treatment currently (T 14-17).

When he was seen late in 1997, on October 16, poor sleep was 
linked to pain rather than directly to depression.  His 
complaints were similar to those mentioned earlier, and the 
examiner noted spontaneous affect, euthymic mood, and that he 
was alert and oriented in three spheres.  The impression was 
PTSD with depression and anxiety.  A GAF was 50 relative to 
impairment in job and social functioning.  Other 
contemporaneous treatment records and examination reports 
supplementing the record were pertinently unremarkable.

The VA examiner on October 31, 1997, reported the veteran's 
complaints of nightmares, anxious and nervous mood, and found 
he looked anxious and slightly restless.  His intellectual 
function was characterized as at least in the average range, 
his insight as fair and his judgment intact.  The multiaxial 
diagnosis included PTSD on Axis I.  On Axis V the examiner 
placed his functioning in the 60 range with moderate symptoms 
even on treatment with antidepressants.  The examiner found 
he continued to have nightmares, problems sleeping and 
anxiety.  The examiner estimated that 40 percent of his 
disability was service-connected with the other 60 percent 
related to trauma after service as related to the initial 
trauma.  

A hearing officer reviewed this evidence and issued a 
decision in December 1997 granting service connection for 
PTSD and a 30 percent rating from April 19, 1994.  The M&ROC 
issued a supplemental statement of the case early in January 
1998, with a cover letter that advised him a response was 
optional.  As a result of this decision, the veteran had a 
combined service-connected disability rating of 40 percent 
from April 19, 1994, and 60 percent from October 18, 1996.  
He had previously received a 20 percent rating for the right 
lower extremity disability from April 1994, and a 20 percent 
rating from October 18, 1996 for a lumbar spine disability.   

He disagreed with the 30 percent rating in July 1998.  His 
written statement, in essence, referred to the frequency of 
nightmares, flashbacks, anger and hypervigilance as evidence 
of a more severe disability.  His appeal focused on 
interpersonal difficulties.  

In another statement, unrelated to PTSD, the M&ROC received 
on October 18, 1998, he mentioned various disorders he felt 
were secondary to other service-connected disability.

As a result of the Board decision in October 1998, the 
veteran received a 40 percent rating for the right lower 
extremity disability, and a 30 percent rating for the lumbar 
spine disability.  Accordingly, based on the effective dates 
for the rating increases, his combined rating for service-
connected disabilities increased to 60 percent from April 
1994, and 70 percent from October 18, 1996.  The M&ROC 
decision in November 1998 implementing the Board decision 
also granted entitlement to a TDIU from October 18, 1996 
based on all the service-connected disabilities.  

His representative, writing early in 1999 to clarify appeal 
issues, stated that the veteran asserted his PTSD warranted 
an evaluation greater than 30 percent from April 1994, 
although he realized that such an increase would not raise 
his current compensation benefit.  His hearing testimony 
later in 1999 focused on the rating increase and current 
manifestations, but it was noted he felt the rating should be 
increased from 1994 (T 2).

The M&ROC hearing officer in October 1999 considered this 
evidence, and VA clinical records beginning in late 1997, in 
granting a 50 percent rating for PTSD from June 24, 1999, the 
date of admission to a VA hospital.  The clinical records 
showed he was seen on March 3, 1998, with  disturbed sleep 
related to pain and nightmares, irritability and low 
frustration tolerance.  He was described as anxious and 
mildly depressed.  The impression was PTSD and his GAF was 
50.  When he was seen on December 23, 1998, an examiner 
described him as having a stable mood with chronic dysthymic 
state.  The impression included PTSD, depression, anxiety, 
insomnia, and a GAF of 55.

A hearing officer decision resulted in an increased combined 
rating of 80 percent from June 24, 1999, but no change in the 
compensation payment.  The supplemental statement of the case 
explained the rationale for selecting June 24, 1999, as the 
effective date for the rating increase.  

In disagreeing with the effective date, and in subsequent 
correspondence to the M&ROC, the veteran wrote that he felt 
the rating should have been 50 percent instead of 30 percent 
from April 1994. 

At the Board hearing he argued in essence that he had the 
same PTSD manifestations in 1994 that he had in 1999, when 
his rating was increased to 50 percent (T 2, 9-10).  He 
recalled that SSA benefits were granted in 1990, and that 
there was evidence of occupational problems (T 4).  The 
veteran recalled he had had panic attacks at about the same 
frequency, memory problems, and lack of motivation since that 
time, and felt suicidal at the time but did not tell doctors 
(T 6-7, 9-10).  He recalled that his impression from the 1994 
examination was that he would receive a rating increase to 50 
percent, but that the examiner made a mistake in the wording 
and he did not receive the rating, although he believed the 
examiner did revise the report (T 8).


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  A 10 percent evaluation 
under the old criteria was assigned where there was mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, rendering the veteran demonstrably unable to 
obtain or retain employment.  Note (1). Social impairment per 
se will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all of the findings.  
38 C.F.R. § 4.132, Code 9411 (1996) (General Rating Formula 
for Psychoneurotic Disorders); effective prior to November 7, 
1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims, then known as the 
United States Court of Veterans Appeals (hereinafter, "the 
Court") stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).


A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2001).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all the evidence of record.  
38 C.F.R. § 4.130, in effect prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.


When a claimant is awarded service connection for a 
disability and subsequently appeals the M&ROC's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 117 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding an 
earlier effective date exists, or was brought to the 
attention of the M&ROC or the Board, but not requested or 
accounted for.  The argument for an earlier effective date is 
not a purely legal question that the VCAA would not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

The record shows that the M&ROC notified the appellant of the 
evidence considered regarding the issue and of the reasoning 
for the rating determinations through the statement of the 
case and supplemental statement of the case, and other 
correspondence pertinent to the current claim.  The appellant 
was afforded the opportunity to submit arguments in support 
of the claim, and in fact did so.  The appellant also 
appeared at M&ROC and Board hearings.  He was given ample 
opportunity to identify evidence that could support the 
claim.  

Thus, in light of his statements and the development 
completed at the M&ROC, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  



The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim as the issue 
essentially turns on the interpretation of evidence in a 
record that appears to be complete.  

The veteran has not indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claims from the standpoint of substantiating 
compliance with the applicable law or VA regulations.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  No other relevant but 
outstanding records that are likely available have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  The Board 
finds, therefore, that VA has fulfilled its obligation to the 
appellant, informing him of the reasoning against the claim 
and providing the pertinent VA regulations and applicable 
law.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions, to 
the extent applicable to this appeal, do not provide any 
rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the M&ROC to adjudicate his appeal under the new law would 
only serve to further delay resolution of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



The VCAA is not an excuse to remand all claims.  See for 
example Livesay, 15 Vet. App. at 178.  See also Dela Cruz, 15 
Vet. App. at 149 holding a remand under the VCAA is not 
required where an appellant was fully notified and aware of 
the type of evidence required to substantiate a claim and no 
additional assistance would aid in further developing the 
claim.  The Board has noted the veteran's belief that the VA 
examiner revised the initial examination report but there is 
no argument that the initial examination report appearing in 
the file is not the examiner's final submission.  


Earlier effective date

The question of an effective date, prior to June 24, 1999, 
for a 50 percent schedular rating for PTSD is not mooted by 
the coexisting TDIU rating from October 18, 1998 since 
certain other benefits may potentially flow from a schedular 
evaluation.  Thus the situation is not the same as, for 
example, when a total schedular evaluation is in effect 
thereby mooting a claim for a TDIU.  See for example the 
discussion in VAOPGCPREC 6-99.  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation unless, as here, there 
is a clearly expressed intent to limit consideration to a 
specific disability rating.  AB v. Brown, 6 Vet. App. 35, 38-
39 (1993).

The distinction between disagreement with an original rating 
and a claim for an increased rating is important in terms of 
determining what evidence is to be used to decide the 
original rating.  See Fenderson, 12 Vet. App. at 126 and 
Francisco, 7 Vet. App. at 58.  As this appeal concerns an 
original rating, Fenderson controls.  


The clinical records regarding the veteran's PTSD 
manifestations prior to 1999, including his comprehensive 
examinations, when compared with the information from his 
psychiatric hospitalization in June 1999, confirm that his 
PTSD was manifested by varied degrees of severity.  Thus, 
separate ratings for separate periods of time based on the 
severity of PTSD during each such period may be assigned 
unless the evidence establishes one rating more nearly 
approximated the PTSD manifestations throughout the period 
from April 1994 to the effective date for increase in June 
1999.  

The period under consideration requires consideration of both 
rating schemes and the Board finds that the new rating 
criteria are more beneficial based on a facial comparison.  
For example, in the version in effect prior to the November 
1996 changes, there were no bright lines of demarcation 
between the several incremental ratings, and no 
characteristic elements to relate to the adjectival terms 
associated with each increment below 100 percent.  The new 
criteria include a variety of characteristic manifestations 
that offer a clearer framework for analysis, criteria that 
are arguably more objective as they direct the rater to the 
significant manifestations at each incremental level in the 
general rating formula.  However, the revised criteria may 
not be applied earlier than their effective date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; See also DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00.

The veteran has asserted repeatedly that the effective date 
for the rating increase to 50 percent for PTSD should 
coincide with the April 1994 effective date for service 
connection.

The Board believes that the 30 percent evaluation is correct 
initially.  For example, the 1995 VA examination is 
comprehensive and the GAF of at least 70 contemplates mild 
symptoms and some difficulty in occupational or social 
functioning.  The pertinent clinical records from mid 1996 
and mid 1997 again noted mild anxiety.  


The psychiatry reports were infrequent in a comprehensive 
record of treatment.  Further, in other reports, albeit 
directed to other disabilities, there was no mention of PTSD.  
Of course the Board must not be constrained by an examiner's 
characterization of the level of disability.  See 38 C.F.R. 
§ 4.130 in effect prior to November 7, 1996.  Thus the 
examination report and opinion of the level of disability, 
viewed in light of the veteran's testimony, is only one piece 
of evidence to be considered.  However, the record overall as 
shown in the frequency of treatment, the recorded complaints, 
SSA records and hearing testimony and viewed liberally shows 
a PTSD disability "distinct, unambiguous, and moderately 
large in degree...more than moderate but less than rather 
large."  

This record seems to fit well with criteria effective 
November 7, 1996 that recognized occupational and social 
impairment and occasional decrease in work efficiency 
although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  Examiners late 
in 1996 and early 1997 did not refer to any psychiatry 
aspects influencing the orthopedic findings.

However, after the October 16, 1997 outpatient interview the 
GAF was 50 relative to impairment in job and social 
functioning.  This assessment was essentially confirmed on a 
comprehensive examination late in October 1997 although the 
GAF approximated 60.  Thus, there is competent evidence of an 
ascertainable increase from October 16, 1997 since the GAF 
scores corresponded to moderate and serious symptoms.  

It is notable that the examiner seemed to feel the 
functioning was lower than would be expected on medication.  
Thereafter in 1998 the GAF was no greater than 55 which 
continued a pattern that began in late 1997.  Thus, based on 
these reports, there is a plausible basis for a higher 
initial rating on a facts found basis.  Regarding the GAF 
rating scheme see, for example, the references in Baker v. 
West, 11 Vet. App. 163 (1998), Richard v. Brown, 9 Vet. 
App. 266 (1996), Cathell v. Brown, 8 Vet. App. 539 (1996) and 
Carpenter v. Brown, 8 Vet. App. 240 (1995). 

Such disablement more nearly approximating 50 percent is 
shown to have persisted from late 1997 based on facts found 
in view of the veteran's manifestations as they impair 
ability to establish and maintain effective relationships.  
The presence of such symptoms on comprehensive psychiatric 
examination the veteran received in 1997, the content of 
outpatient reports earlier in October 1997 and thereafter 
through 1998 and into 1999, are relied upon by the Board for 
the decision in favor of the initial 50 percent rating 
effective from October 16, 1997.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  

Extraschedular consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an 
originating agency's conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the M&ROC has not provided the provisions 
pertaining to an extraschedular evaluation for PTSD and did 
not discuss them as they pertain to the disorder.  In any 
event, the M&ROC did not grant an increased initial 
evaluation for PTSD on this basis, and the veteran has not 
argued for its application.  

Nor do his statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased initial compensation benefits for PTSD.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.  Having reviewed the record, the Board 
finds no basis for further action on this question.  See 
VAOPGCPREC 6-69; Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD prior to October 16, 1997 is denied.  

Entitlement to an effective date, for an initial disability 
rating of 50 percent for PTSD, retroactive to October 16, 
1997 is granted, subject to the regulations governing the 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

